Citation Nr: 1019797	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  06-09 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right ankle 
disorder.  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right knee 
disorder.  

3.  Entitlement to service connection for a bilateral ankle 
disorder, including as secondary to service-connected pes 
planus.  

4.  Entitlement to service connection for a bilateral knee 
disorder, including as secondary to service-connected pes 
planus.  

5.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, including as secondary to 
service-connected pes planus.  

6.  Entitlement to service connection for groin strain, 
including as secondary to service-connected pes planus.  

7.  Entitlement to service connection for a disorder of the 
toes, including as secondary to service-connected pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran had active duty from August 1979 to July 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

The issues concerning service connection for bilateral 
hearing loss, bilateral tinnitus, and a mental condition, to 
include anxiety/depression, and concerning an increased 
rating for pes planus have been raised by the Veteran, but 
have not been adjudicated by the RO.  Therefore, the Board 
does not have jurisdiction over them, and they are referred 
to the RO for appropriate action.  

The issues concerning service connection for a bilateral 
ankle disorder, a bilateral knee disorder, degenerative disc 
disease of the lumbar spine, a groin strain, and a disorder 
of the toes are addressed in the remand portion of the 
decision below and are remanded to the RO via the Appeals 
Management Center in Washington, DC.  


FINDINGS OF FACT

1.  An April 1989 rating decision denied entitlement to 
service connection for a right ankle disorder and a right 
knee disorder.  The Veteran was notified of this decision and 
did not submit a notice of disagreement within one year.  

2.  Evidence received since the April 1989 rating decision 
raises a reasonable possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a right ankle disorder is new and 
material, and therefore the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).  

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a right knee disorder is new and 
material, and therefore the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.  

In the September 2006 rating decision, the RO considered the 
Veteran's claims for service connection for bilateral ankle 
and bilateral knee disorders without reference to the April 
1989 rating decision that denied service connection for right 
ankle and right knee disorders.  However, the RO's 
determinations are not binding on the Board, and the Board 
must first decide whether new and material evidence has been 
received to reopen the claims.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993) (holding that Board reopening is 
unlawful when new and material evidence has not been 
submitted).  Because the April 1989 rating decision is the 
last final disallowance for the Veteran's claims of 
entitlement to service connection for a right knee disorder 
and a right ankle disorder, the Board must review all of the 
evidence submitted since those actions to determine whether 
the Veteran's claims should be reopened and readjudicated on 
a de novo basis.  

In the April 1989 rating decision, the RO denied the claims 
for service connection for a right ankle disorder and a right 
knee disorder on the basis that the record did not show the 
presence of a current disability.  The Veteran was provided 
notice of that decision and he did not submit a notice of 
disagreement within one year of that notice.  Accordingly, 
that decision is final.  38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.  

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decision makers.  
"Material" evidence is defined as existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

The evidence that was of record at the time of the April 1989 
rating decision included the Veteran's service treatment 
records and the report of a VA compensation examination in 
November 1988.  The service treatment records showed that the 
Veteran was treated on multiple occasions for injuries to his 
right ankle and right knee during service.  The report of his 
separation examination, however, did not note any complaints, 
abnormal clinical findings, or diagnoses regarding a right 
ankle or a right knee disorder.  The VA examiner in 
November 1988 stated that the Veteran's complaint of right 
knee pain was most likely due to chondromalacia and/or very 
early degenerative changes; x-rays were normal.  Examination 
of the Veteran's right ankle in November 1988 was reportedly 
normal.  

Evidence added to the record since April 1989 includes VA and 
private treatment records dated from 1999 through 2009.  
These records include statements by private physicians 
indicating that the Veteran has significant pain and 
limitation of motion of his right ankle and right knee, and 
that those findings are due to alteration of his gait due to 
his service-connected pes planus. 

That evidence is new in that it was not of record at the time 
of the April 1989 rating decision.  It is also material, in 
that it provides medical evidence of current right ankle and 
right knee disorders which are due to a service-connected 
disability, and therefore presents a reasonable possibility 
of substantiating the Veteran's claims.  

As new and material evidence has been submitted, the issues 
of entitlement to service connection for right ankle and 
right knee disorders are reopened.


ORDER

New and material evidence having been presented, the claim 
for service connection for a right ankle disorder is 
reopened, and to that extent only, the appeal is granted.  

New and material evidence having been presented, the claim 
for service connection for a right knee disorder is reopened, 
and to that extent only, the appeal is granted.  


REMAND

Additional procedural and evidentiary development is needed 
in this case for several reasons.  First, the RO has not 
considered the Veteran's claims regarding service connection 
for bilateral ankle disorders and bilateral knee disorders on 
the basis of direct service incurrence, despite evidence of 
injuries to his ankles and knees during service.  Second, the 
September 2006 rating decision accorded more probative weight 
to the unfavorable opinions of the September 2006 VA 
compensation examiner than to favorable opinions by private 
examiners solely because the VA examiner had the Veteran's 
entire claims file for review and the private examiners did 
not.  However, the September 2006 VA examiner's report 
specifically states that the claims file was not available.  
Therefore, the stated reason for according the VA examiner's 
opinions more probative weight is unsupported.  Accordingly, 
a further examination that considers all of the evidence, 
including the previous opinions, is required.  

Lastly, the record shows that, in addition to the Veteran's 
claimed ankle, knee, lumbar spine, groin, and toe disorders, 
he also has diabetes mellitus which may be producing some of 
his symptoms and which may also be affecting the claimed 
disorders.  The complex interplay of all these factors has 
not been adequately explained by the various examiners to 
enable to the Board to make a final determination in this 
case.  Therefore, an additional examination must be scheduled 
to obtain further medical opinions which consider these 
factors and which also consider the medical opinions which 
are already of record. 

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  Regardless 
of any response from the Veteran, the RO 
must obtain all treatment records from 
the VA Medical Center in Fayetteville, 
North Carolina.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action 
to be taken by the RO with respect to the 
claim; and (d) that he is ultimately 
responsible for providing the evidence.  
The Veteran and his representative must 
then be given an opportunity to respond.  

2.  The veteran must be afforded a VA 
orthopedic examination to determine the 
etiology of any right or left ankle, 
right or left knee, lumbar spine, groin, 
or toe disorder found.  The claims file 
and a copy of this Remand must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests, including radiographic 
studies, deemed necessary for an accurate 
assessment must be conducted.  The 
examiner must record all pertinent 
medical complaints, symptoms, and 
clinical findings, and must review the 
results of any testing prior to 
completion of the report.  Following a 
review of the service and post-service 
medical records, as well as the prior 
opinions by VA and private examiners, the 
examiner must state whether any diagnosed 
left or right ankle disorder, left or 
right knee disorder, lumbar spine 
disorder, groin disorder, or toe disorder 
(claimed as an inability to move the 
toes) is related to the Veteran's active 
duty service.  The examiner must also 
state whether any diagnosed left or right 
ankle disorder, left or right knee 
disorder, lumbar spine disorder, groin 
disorder, or toe disorder (claimed as an 
inability to move the toes) is due to or 
aggravated by the Veteran's service-
connected pes planus.  A complete 
rationale for all opinions must be 
provided.  If the examiner cannot provide 
the requested opinion without resorting 
to speculation, it must be so stated, and 
the examiner must provide the reasons why 
an opinion would require speculation.  
The report prepared must be typed.  

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  

4.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims must be 
readjudicated.  If any issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


